              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 1 of 10




 1                                                             JUDGE BENJAMIN H. SETTLE
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
 7   UNITED STATES OF AMERICA,                      ) No. CR 18-5141 BHS
                                                    )
 8                    Plaintiff,                    )
                                                    )
 9               v.                                 ) DEFENDANT’S TRIAL BRIEF
                                                    )
10   DONNIE BARNES, SR,                             )
                                                    )
11                    Defendant.                    )
                                                    )
12
                                   I.      STATEMENT OF THE CASE
13
            Though Mr. Barnes’s victim does not desire either a trial or a 15-year minimum
14
     penalty, the government insists on a trial carrying that minimum penalty. The
15
     government also rejects Mr. Barnes’ offer of a bench trial, which would spare victims
16
     and the jurors the hardships that attend a jury trial. Mr. Barnes therefore proceeds to
17
     jury trial explicitly to preserve issues (1) raised in the pretrial motions, (2) relating to
18
     the interpretation of the statutory definition of “sexually explicit conduct,” and (3)
19
     pertaining to the proper application of the rules of evidence and criminal procedure.
20
     This trial should not be understood as a denial of responsibility. As the government
21
     doubtless will emphasize, Mr. Barnes accepted responsibility even before his arrest. See
22
     USSG § 3E1.1, Application Note 2.
23
            The contested legal issues pertain only to Count One (production of child
24
     pornography) and Count Two (distribution of child pornography). The defense will not
25
     contest Count Three, which charges that Mr. Barnes knowingly possessed child
26

                                                                    FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                           1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 1                               Tacoma, WA 98402
                                                                                   (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 2 of 10




 1   pornography. That count alone permits a 20-year sentence, a lifetime of supervision,
 2   and sex-offender registration.
 3                                                 II.   FACTS
 4          Donnie Barnes, age 52, has never before been accused of any sexual misconduct.
 5   In count 1, the government charges that he produced or attempted to produce child
 6   pornography by taking photos and videos of his sleeping 11-year-old stepdaughter,
 7   including a video in which he pulls back her underwear. Count 2 alleges that
 8   Mr. Barnes then distributed (or attempted to distribute) child pornography by uploading
 9   one of those images, which had been cropped to remove identifying details, to an
10   internet photo-sharing platform. Post-arrest, Mr. Barnes admitted taking and uploading
11   the images. He also told officers that he had three child pornography videos on a USB
12   drive in a box on his dresser.
13
                                           III.      LEGAL ISSUES
14
            A.       Exclusion of Witnesses
15
            Mr. Barnes, Sr. requests that the Court order all potential government witnesses
16
     excluded from the courtroom during all portions of the trial. See Fed. R. Evid. 615.
17
            B.       The Court May Wish to Permit Attorney Voir Dire.
18
            Fed. R. Crim. P. 24(a)(1) allows for either the Court or counsel to “examine
19
     prospective jurors.” Though this case is factually straightforward, it implicates highly
20
     charged issues of child sexual exploitation. The Court therefore may wish to permit
21
     attorney voir dire.
22
            C.       The Court Should Give Model Instructions.
23
            In some of the draft jury instructions shared with counsel, the government has
24
     augmented the Ninth Circuit’s model instructions with language selected from Ninth
25
     Circuit opinions that it believes will be helpful to its case. Counsel generally asks the
26

                                                                    FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                           1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 2                               Tacoma, WA 98402
                                                                                   (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 3 of 10




 1   Court to give the instructions as drafted by the Ninth Circuit Jury Instruction
 2   Committee, without the government’s additions.
 3          While Mr. Barnes may have other objections to the government’s proposed
 4   instructions after they are filed, three areas of anticipated disagreement merit immediate
 5   attention. First, Mr. Barnes asks the Court not to instruct the jury on the so-called Dost
 6   factors. The Circuits are split on whether the Dost factors are helpful or accurately
 7   represent the law. Compare, e.g., United States v. Overton, 573 F.3d 679 (9th Cir.
 8   2009); United States v. Hodge, 805 F.3d 675 (6th Cir. 2015); Varner v. United States,
 9   2014 WL 902632, *2-3 (E.D. Mo. 2014) (noting Eighth Circuit uses Dost factors);
10   United States v. Clark, 2010 WL 3488138, *5 (D. Del. 2010) (noting Third Circuit has
11   adopted Dost factors); with United States v. Batchu, 724 F.3d 1, 9 (1st Cir. 2013) (“We
12   have been clear that the Dost factors are problematic”); United States v. Price, 775 F.3d
13   828, 839-40 (7th Cir. 2014) (“This case does not require us to determine whether the
14   Dost factors are always or never permissible, but we do take this opportunity to
15   discourage their routine use.”); United States v. Hillie, 289 F.Supp.3d 188, 197 (D. D.C.
16   2018) (observing that the D.C. Circuit has yet to address whether the Dost factors
17   properly measure lasciviousness and “[t]he only case in this jurisdiction that has cited
18   Dost to date did so in passing”); see also State v. Whited, 506 S.W.3d 416, 430-37
19   (Tenn. 2016) (discussing federal court splits regarding the Dost factors). While some
20   Ninth Circuit cases, including Overton, infra, have affirmed convictions and, in the
21   course of doing so, have listed those factors, none of those cases have endorsed a
22   general practice of instructing the jury with the Dost factors. To the contrary: the Ninth
23   Circuit Jury Instruction Committee suggests including the statutory definition of
24   “sexually explicit conduct” without elaboration. See Ninth Circuit Model Jury
25   Instruction - 8.181 (Comment, Approved 4/2019).
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 3                            Tacoma, WA 98402
                                                                                (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 4 of 10




 1          Further, insofar as the Dost factors permit the jury to consider the defendant’s
 2   intent in assessing whether something is child pornography---a question that should be
 3   answered according to an objective standard---the Dost factors flatly both misrepresent
 4   congressional intent and violate the First Amendment. See United States v. Spoor, 904
 5   F.3d 141, 151 (2d Cir. 2018) (“[O]verreliance on the intent of the photographer, and his
 6   idiosyncratic desires, raises constitutional concerns regarding criminalization of
 7   expressive conduct and creates a risk that a defendant could be convicted for being
 8   sexually attracted to children without regard to whether the material produced is,
 9   objectively, child pornography.”) (emphasis added). Accordingly, Mr. Barnes,
10   following the Model Instructions’ suggestion, asks the Court to instruct the jury with
11   the statutory language.
12          Second, the Court need not (and should not) instruct the jury that “Whether a
13   visual depiction constitutes a lascivious exhibition of the genitals or pubic area should
14   be viewed from the perspective of the photographer or the photographer’s intended
15   audience, not from the perspective of the person being depicted.” Government’s
16   proposed instruction 34. Stripped of context, this language mischaracterizes United
17   States v. Wiegand, 812 F.2d 1239, 1244 (9th Cir. 1987), which held only that “In the
18   context of the statute applied to the conduct of children, lasciviousness is not a
19   characteristic of the child photographed but of the exhibition which the photographer
20   sets up for an audience that consists of himself or likeminded pedophiles.” Further,
21   while the government’s proposed language suggests that the photographer’s intent is
22   central, Wiegand itself makes clear that jury’s assessment of whether the photograph is
23   a lascivious exhibition should be judged according to an objective standard. See id.
24   (“The crime punished by the statutes against the sexual exploitation of children,
25   however, does not consist in the cravings of the person posing the child or in the
26   cravings of his audience. Private fantasies are not within the statute's ambit.”).

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 4                             Tacoma, WA 98402
                                                                                 (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 5 of 10




 1   Mr. Barnes, of course, will not argue that the victim’s intent controls. Accordingly,
 2   again, Mr. Barnes respectfully asks the Court to follow the suggestion of the Model
 3   Instruction, and limit its instruction to the statutory language.
 4          Finally, the Court should reject the government’s proposed instruction 36, which
 5   purports to define “produced using.” The language proposed by the government is
 6   unnecessary and substantially broader that the language in the opinions on which the
 7   government purports to rely. Again, counsel proposes that the statutory definition
 8   provides a sufficient basis for argument.
 9          D.       The Court Should Inform the Jury of the Statutory Penalties and
10                   Permit the Defense to Argue for Conscientious Acquittal.
            Regardless of his efforts to ameliorate the effects of his crime, Mr. Barnes
11
     plainly exhibited criminally poor judgment by taking invasive photos of his 11-year-old
12
     stepdaughter. The government’s insistence on a 15-year minimum penalty, however, is
13
     unjustifiably harsh. If informed of that minimum penalty, there is a substantial
14
     likelihood that a jury would exercise its right to nullify the verdict.
15
            Mr. Barnes therefore requests the opportunity to inform the jury of the results of
16
     the government’s charging decision. Modern cases (perhaps erroneously) do not
17
     generally afford defendants the right to inform juries of the penalties and argue for
18
     conscientious acquittal, but no controlling cases preclude a district court from
19
     permitting such arguments.
20
            Permitting a jury to hear evidence about the consequences of conviction is
21
     especially reasonable in a case where, as here, one of the counts carries a substantially
22
     more severe and surprising mandatory minimum. That is: Mr. Barnes is charged with a
23
     violation of both 18 U.S.C. § 2251(a) (production of child pornography), which carries
24
     a fifteen-year minimum, and 18 U.S.C. § 2252(a)(2) (distributing child pornography),
25
     which carries a five-year minimum. Under the circumstances of this case, “production”
26

                                                                   FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                          1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 5                              Tacoma, WA 98402
                                                                                  (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 6 of 10




 1   could easily be understood as less serious, as the victim was unaware that the video was
 2   taken, while the distribution charge might be understood to entail further, future harm
 3   through dissemination of the video to third parties, even though Mr. Barnes removed
 4   the victim’s identifying details. Informing the jury of the disparate penalties avoids
 5   possibility of a compromise verdict inconsistent with the jury’s intent.
 6          E.       The Court Should Inform the Jury that the Prosecution Selects the
 7                   Minimum Penalty.
            The government has proposed model instruction 46, which tells the jury that the
 8
     “punishment provided by law for this crime is for the court to decide.” That instruction
 9
     should be modified to reflect the truth, which is that the Court “decides” the punishment
10
     subject to minimum and maximum penalties established by the government’s charging
11
     decisions. Jury trials exist, in part, to involve and educate the community about the
12
     criminal system. Obfuscating the prosecutor’s role in determining a defendant’s
13
     sentence undermines those purposes.
14
15          F.       Witnesses Should be Precluded from Giving Testimony Regarding
                     Legal Conclusions and, More Specifically, Identifying the Images as
16                   “Child Pornography” or “Lascivious.”
17          Whether any of the images admitted in evidence actually meet the definition of
18   “sexually explicit conduct” is an issue for the jury to determine. Testifying witnesses
19   should be precluded from announcing their opinions about the legal character of the
20   subject images. Opinions such as that the images are “suspected child pornography” or
21   characterizations of the images as “lascivious” are not proper evidence, because such
22   opinions invade the province of the jury and thus cannot be offered for any relevant
23   purpose, and because their prejudicial effect is obvious. Neither party has identified an
24   expert who could provide such opinion testimony. Indeed, the Ninth Circuit upheld the
25   exclusion of expert testimony regarding the “lascivious” nature of images in a child
26   pornography case because such testimony “would have impinged on the jury's

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                        1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 6                            Tacoma, WA 98402
                                                                                (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 7 of 10




 1   function” and such issues are within the common understanding of jurors. United States
 2   v. Arvin, 900 F.2d 1385, 1389 (9th Cir. 1990).
 3          G.       The Court Should Determine, for Each Image, for Which Count or
 4                   Counts it is Admissible.
            The Ninth Circuit Jury Instructions Committee “recommends judges use limiting
 5
     instructions whenever evidence is received for a limited purpose.” Comment,
 6
     Instruction 2.13. Accordingly, if evidence is admissible only for a particular count (or
 7
     counts), that should be determined prior to admission, so that the Court can give
 8
     appropriate limiting instructions with each such admission. Instruction 2.10, which
 9
     contains updated language, requires that the Court inform the jury the purposes behind
10
     admitting the evidence (the images), then asks the Court to caution the jury:
11
12          Do not consider this evidence for any other purpose. Of course, it is for
            you to determine whether you believe this evidence and, if you do believe
13          it, whether you accept it for the purpose offered. You may give it such
            weight as you feel it deserves, but only for the limited purpose that I
14          described to you.
15
            The defendant is not on trial for committing these other acts. You may not
16          consider the evidence of these other acts as a substitute for proof that the
            defendant committed the crime[s] charged. You may not consider this
17
            evidence as proof that the defendant has a bad character or any propensity
18          to commit crimes. Specifically, you may not use this evidence to conclude
            that because the defendant may have committed the other act[s], [he]
19          [she] must also have committed the act[s] charged in the indictment.
20
            Remember that the defendant is on trial here only for [state charges], not
21          for these other acts. Do not return a guilty verdict unless the government
            proves the crime[s] charged in the indictment beyond a reasonable doubt.
22
23   Instruction 2.10 Other Crimes, Wrongs or Acts of Defendant.
24          The defense respectfully requests that the Court read this instruction each time
25   an image is admitted. The defense would expect that most such questions can be
26   resolved pre-trial as to various categories of images, so the process of making these

                                                                FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                       1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 7                           Tacoma, WA 98402
                                                                               (253) 593-6710
               Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 8 of 10




 1   determinations will not be terribly time-consuming and will not delay the jury (if there
 2   is a jury trial).
 3           H.      Count One Requires a Unanimity Instruction.
 4           Counts One and Two are duplicitous because they charge both substantive
 5   crimes (production and distribution of child pornography), and attempts to commit
 6   those crimes, which have different elements. See United States v. Ramirez-Martinez,
 7   273 F.3d 903, 914–15 (9th Cir. 2001), overruled on unrelated grounds by United States
 8   v. Lopez, 484 F.3d 1186 (9th Cir. 2007). The Court therefore must require the
 9   government to elect a theory, or else instruct the jury that they must unanimously agree
10   as to the theory of culpability. Id. at 915.
11
             I.      The Court Should Instruct the Jury on the Theory of Defense.
12           Mr. Barnes requests an instruction that his theory of defense is that the images
13   here are not pornographic but rather are, at most, “child erotica.” See United States v.
14   Gourde, 440 F.3d 1065, 1068 (9th Cir. 2006) (en banc) (describing child erotica as
15   “images that are not themselves child pornography but still fuel ... sexual fantasies
16   involving children.”); United States v. Hill, 459 F.3d 966, 970 (9th Cir. 2006) (“not all
17   images of nude children are pornographic”); United States v. Vosburgh, 602 F.3d 512,
18   520 (3d Cir. 2010) (“‘Child erotica’ has been defined by Federal courts as ‘material that
19   depicts young girls [or boys] as sexual objects or in a sexually suggestive way,’ but is
20   not ‘sufficiently lascivious to meet the legal definition of sexually explicit conduct’”).
21           “The jury must be instructed as to the defense theory of the case, but the exact
22   language proposed by the defendant need not be used, and it is not error to refuse a
23   proposed instruction so long as the other instructions in their entirety cover that theory.”
24   United States v. Singh, 924 F.3d 1030, 1047 (9th Cir. 2019). Here, the remaining
25   instructions do not adequately convey the possibility that images may be exploitative,
26

                                                                  FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                         1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 8                             Tacoma, WA 98402
                                                                                 (253) 593-6710
              Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 9 of 10




 1   even lascivious, without being pornographic; counsel therefore respectfully asks the
 2   Court to instruct the jury as he requests.
 3          DATED this 18th day of October, 2019.
 4                                                 Respectfully submitted,
 5
                                                   s/ Mohamed Hamoudi
 6                                                 s/ Gregory Murphy
                                                   Assistant Federal Public Defenders
 7                                                 Attorneys for Donnie Barnes, Sr.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                          1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 9                              Tacoma, WA 98402
                                                                                  (253) 593-6710
             Case 3:18-cr-05141-BHS Document 62 Filed 10/18/19 Page 10 of 10



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on October 18, 2019, I electronically filed the foregoing
 2
     document with the Clerk of the Court using the CM/ECF system, which will send
 3
     notification of filing to all registered parties.
 4
 5                                                  s/ Julie L. Valencia
                                                    Julie L. Valencia, Paralegal
 6                                                  Federal Public Defender
 7                                                  1331 Broadway, Suite 400
                                                    Tacoma, WA 98402
 8                                                  253-593-6710 voice
                                                    253-593-6714 facsimile
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       DEFENDANT’S TRIAL BRIEF                                           1331 Broadway, Suite 400
       (U.S. v. Barnes, Sr.; CR 18-5141 BHS) - 10                              Tacoma, WA 98402
                                                                                   (253) 593-6710
